     Case 2:18-cv-01827-TLN-JDP Document 67 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DE’VON-SAMUEL JAMES                              Case No. 2:18-cv-01827-TLN-JDP (PC)
      SINGLETON PERKINS,
12                                                     ORDER GRANTING DEFENDANTS’
                        Plaintiff,                     MOTION TO MODIFY THE DISCOVERY
13                                                     AND SCHEDULING ORDER
             v.
14                                                     ECF No. 61
      D. BAUGHMAN, et al.,
15
                        Defendants.
16

17

18          Defendants have filed a motion to modify the July 20, 2020 discovery and scheduling
19   order. ECF No. 61. Plaintiff did not timely file an opposition or statement of non-opposition to
20   defendants’ motion.
21          Good cause appearing, defendants’ motion, ECF No. 61, is granted as stated herein, and
22   the July 20, 2020 discovery and scheduling order is modified as follows:
23          1. The deadline for completion of discovery is extended to April 1, 2021; and
24          2. The deadline for filing dispositive motions is extended to July 2, 2021.
25

26
27

28
                                                      1
     Case 2:18-cv-01827-TLN-JDP Document 67 Filed 02/23/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   February 22, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
